KENNEDY, Circuit Judge,
concurring:
In view of the concerns expressed in the district court’s opinions in these two cases, the following additional remarks seem appropriate, though to my colleagues they appear to be unnecessary to the disposition of the appeals and thus must be stated separately.
The judiciary must not be used as a mechanical device for enforcing sanctions when no real harm has been done to a cognizable legal interest. If a violation is de minimus, to insist that statutory penalties be awarded may contravene the constitutional rule that our jurisdiction is limited to a case or controversy. U.S.Const. art. III, § 2. See Montoya v. Postal Credit Union, 630 F.2d 745, 748-49 (10th Cir. 1980). In this regard, I fully share the concerns expressed by the district court. The instant case does not reach such a point, because the failure to comply with the regulation can impede comparison shopping. Cf. id. (enforcement of elements affecting comparison shopping may raise justiciable controversy).
I also recognize the district court’s frustration in having to address the nine alleged violations of the Act, some of which appellants have conceded were de minimus and overly technical. The amount of attorney’s fees to be awarded under section 130 of the Act, 15 U.S.C. § 1640(a)(3) (1976) (amended 1980), is determined in the same manner as with similar statutory grants, by considering the general twelve factors discussed in Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 71 (9th Cir. 1975), cert, denied, 425 U.S. 951, 96 S.Ct. 1726, 48 L.Ed.2d 195 (1976). Kessler v. Associates Financial Services Co., 639 F.2d 498, 499-500 (9th Cir. 1981); see Barber v. Kimbrell’s, Inc., 577 F.2d 216, 226 (4th Cir.), cert, denied, 439 U.S. 934, 99 S.Ct. 329, 58 L.Ed.2d 330 (1978); McGowan v. Credit Center of North Jackson, Inc., 546 F.2d 73, 77 (5th Cir. 1977). Among the factors to be considered are the novelty and difficulty of the questions involved, the skill requisite to perform the legal service properly, the amount involved, and the results obtained. Kessler, 639 F.2d at 500 n.l. The nature and importance of the disclosure violations litigated in these suits thus may enter into the trial court’s computation of attorney’s fees on remand. Cf. Mirabal v. General Motors Acceptance Corp., 576 F.2d 729, 730 (7th Cir.), cert. *754denied, 439 U.S. 1039, 99 S.Ct. 642, 58 L.Ed.2d 699 (1978) (upholding as adequate attorney’s fee award of $2,000 in case under Act granting $2,000 in statutory damages; “[t]o grant attorney’s fees greatly in excess of a client’s recovery requires strong support from the circumstances of the particular case”).